       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BST CORPORATION,

                             Plaintiff,
                                                      19 Civ. 2063 (KPF)
                      -v.-

M/V ELLIOTT BAY (NOW M/V DALLY),                    OPINION AND ORDER
PACIFIC BASIN HANDYSIZE LIMITED, and
PACIFIC BASIN HANDYSIZE (HK) LTD.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff BST Corporation (“BST”) brought this admiralty action for

damage to its cargo (the “Cargo”) against the ship that carried the Cargo —

then known as the M/V Elliott Bay and now known as the M/V Dally — as well

as Pacific Basin Handysize Limited and Pacific Basin Handysize (HK) Ltd.

(collectively, “PBHS”), the entities that own and operate the M/V Dally. PBHS

now moves to dismiss the suit for lack of personal jurisdiction, and BST

opposes that motion, citing a forum-selection provision in which PBHS

ostensibly consented to jurisdiction in the Southern District of New York. For

the reasons explained below, which differ somewhat from the arguments

advanced by the parties, the Court finds the forum-selection provision to be

enforceable and therefore denies PBHS’s motion.
        Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 2 of 20



                                      BACKGROUND 1

A.    The Relevant Agreements

      On January 10, 2018, PBHS, 2 as “Owners” of the M/V Dally, and Tung

Ho Steel Enterprise Corporation of Taiwan (“Tung Ho”), as “Charterers,” entered

into a Charter Party Fixture Note (the “Charter Party”), 3 for the shipment of the

Cargo from Taiching, Taiwan, to North America. (Wanchoo Decl., Ex. 1). The

Charter Party contains a provision, entitled the “Clause Paramount,” which

states, inter alia, that:

             Any arbitration clause or non U.S./N.Y. forum selection
             clause, in this contract, and in any Bills of Lading
             hereunder, shall not apply to claims for cargo loss or
             damage but such claims shall be brought in the United
             States District Court for the Southern District of New
             York, pursuant to the law and practice of such district,
             to which jurisdiction [Pacific Basin Handysize Limited]
             hereby consent.


1     This Opinion draws on facts alleged in the Complaint (“Compl.” (Dkt. #1)); the
      declaration of Vivien L. Shum in support of Defendants’ motion (“Shum Decl.” (Dkt.
      #15)); the declaration of Rahul Wanchoo and attached exhibits in support of
      Defendants’ motion (“Wanchoo Decl.” (Dkt. #16)); the declaration of Carina Nemier and
      attached exhibits in opposition to Defendants’ motion (“Nemier Decl.” (Dkt. #18)); the
      declaration of Tommy Cheng and attached exhibits in opposition to Defendants’ motion
      (“Cheng Decl.” (Dkt. #19)); and the declaration of Karl Wang in support of Defendants’
      motion (“Wang Decl.” (Dkt. #21)).
      For ease of reference, the Court refers to the parties’ briefing as follows: Defendants’
      opening brief as “Def. Br.” (Dkt. #14); Plaintiff’s opposition brief as “Pl. Opp.” (Dkt. #17);
      and Defendants’ reply brief as “Def. Reply” (Dkt. #20).
2     PBHS is a wholly-owned subsidiary of Pacific Basin Shipping Ltd. (“PBSL”), a Bermuda
      company that is headquartered in Hong Kong and listed on the Hong Kong Stock
      Exchange. (Shum Decl. ¶ 3). PBHS has no presence in New York, or anywhere in the
      United States. (Id. at ¶ 8). PBHS does not solicit any business in New York; it does not
      own or lease any real, tangible, intangible, or personal property in New York; it has no
      employees located in New York; and it does not maintain any bank, brokerage, or
      investment accounts in New York. (Id. at ¶¶ 8, 9).
3     As discussed further infra at 10, a charter party is a contract by which the owner of a
      ship lets it to others for use in transporting cargo. The shipowner continues to control
      the navigation and management of the vessel, but its carrying capacity is engaged by
      the charterer.

                                                2
          Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 3 of 20



(Wanchoo Decl., Ex. 1 at 2).

         The Cargo, which consisted of 12,538.832 metric tons of steel beams,

was transported by PBHS from Taiching, Taiwan, to Los Angeles, California,

pursuant to the Charter Party. (Nemier Decl. 1). Seventeen separate bills of

lading (the “Bills of Lading”), all dated February 16, 2018, reflect the transfer of

the Cargo from Tung Ho to BST. (Compl., Schedule A; Wanchoo Decl., Ex. 2;

Nemier Decl., Ex. A). The Bills of Lading list BST as “Consignee,” Tung Ho as

“Shipper,” and Pacific Basin Handysize (HK) Ltd. as “Carrier.” (Wanchoo Decl.,

Ex. 2). Each of the Bills of Lading states that:

               All disputes arising under and in connection with this
               Bill of Lading shall be settled in the flag-state of the
               ship, or otherwise in the place mutually agreed between
               the Carrier and the Merchant.

(Id.).

         BST claims that, due to the fault and neglect of PBHS, the Cargo was

damaged. (Compl. ¶ 4). After realizing that the Cargo was damaged, BST

obtained an assignment (the “Assignment”) of the Charter Party from Tung Ho

on March 1, 2019. (Nemier Decl., Ex. C). The Assignment states:

               In consideration of the purchase price paid hereunder
               for a cargo of steel beams shipping from Taichung to
               Stockton and Los Angeles aboard M/V Elliott Bay on or
               about February 16, 2018, and other good and valuable
               consideration, Tung Ho Steel Enterprise Corporation
               hereby assigns all right, title and interest in the Fixture
               Contract and charter party between Pacific Basin
               Handysize Limited for the M/V Elliott Bay dated
               January 10, 2018, as attached hereto, to BST
               Corporation d/b/a Best-Steel Trade Corporation and
               Tung Ho Steel Enterprise Corporation hereby ratifies
               any litigation commenced or to be commenced by BST
               Corporation in the United States District Court,
                                           3
          Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 4 of 20



               Southern District of New York as against M/V Elliott
               Bay, her owners, and Pacific Basin Handysize Limited,
               and further stipulates and declares that its fixture note
               and charter for the aforesaid M/V Elliott Bay was
               executed by it and on behalf of BST Corporation d/b/a
               Best-Steel Trade Corporation as the beneficiary thereof
               and assigns to the aforesaid BST Corporation all right,
               title and interest in the aforesaid booking note as
               charterer under the aforesaid booking note, ab initio,
               and transfers all its rights, privileges and title to sue
               under the said fixture note to BST Corporation, nunc
               pro tunc.

(Id.).

B.       The Instant Litigation

         After obtaining the Assignment, BST filed suit against PBHS and the

M/V Dally in this Court on March 6, 2019. (Dkt. #1). The Complaint recites

that BST’s claim arises under the “Court’s Admiralty and Maritime jurisdiction

with respect to the carriage of goods by water, and under the Federal question

jurisdiction and the Court’s diversity and pendent jurisdiction with respect to

the remaining aspects of the claim.” (Compl. ¶ 1). The Complaint also alleges

that the M/V Dally is “now or will be during the pendency of this action within

the jurisdiction of this Honorable Court.” (Id. at ¶ 5).

         The case was originally assigned to United States District Judge Deborah

A. Batts. On May 31, 2019, PBHS filed a motion to dismiss the case for lack of

personal jurisdiction. (Dkt. #14, 15, 16). Broadly speaking, PBHS argues that

the Complaint does not make a prima facie showing of jurisdiction. (Def. Br. 6).

It explains that “there are no allegations in the Complaint that would give rise

to personal jurisdiction over the Defendants.” (Id. at 8).



                                          4
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 5 of 20



      On June 13, 2019, BST filed a brief and two declarations in opposition to

this motion. (Dkt. #17, 18, 19). BST relies on the forum-selection clause of the

Charter Party and the Assignment as bases for this Court to assert personal

jurisdiction over PBHS. (See generally Pl. Opp.). Of note, BST claims that it

can rely on the forum-selection clause of the Charter Party, even though it was

not a signatory to that agreement, because BST arranged for the transport of

the Cargo with PBHS. (See id. at 1-2). BST further explains that its personnel

had a previous course of dealing with PBHS, and that the shipments at issue

were booked in accordance with that course of dealing. (See id. at 2; see

generally Nemier Decl.). From this, BST reasons that PBHS was aware that the

Charter Party entered into by Tung Ho was really for the benefit of BST. (See

Nemier Decl. 2). And while not arguing the point explicitly, BST implies that it

can enforce the Charter Party as either a party to the agreement, a third-party

beneficiary of the agreement, or an agent of Tung Ho.

      On June 21, 2019, PBHS filed a reply brief and affidavit in support of its

motion. (Dkt. #20, 21). PBHS contests the factual assertions underlying BST’s

argument. (See generally Def. Reply). It disclaims a prior course of dealing or

contractual relationship between BST and PBHS. (See id. at 2). PBHS explains

that it entered into the Charter Party directly with Tung Ho, which chartered

the M/V Dally to fulfill the terms of its contract with BST. (See id.).

Accordingly, PBHS contends that the forum-selection clause present in the

Charter Party is applicable only as between it and Tung Ho, and that in this

suit brought by BST, the relevant forum-selection provision is the one

                                         5
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 6 of 20



contained in the Bills of Lading. (See id.). Relatedly, PBHS claims that the

Assignment cannot “undo” the terms of the Bills of Lading, because the

Assignment occurred after title to the Cargo had passed to BST. (See id. at 4,

6).

      On February 20, 2020, this case was transferred to the undersigned,

with the motion to dismiss for lack of personal jurisdiction fully briefed.

                                   DISCUSSION

A.    The Court Denies PBHS’s Motion to Dismiss for Lack of Personal
      Jurisdiction

      1.     Applicable Law

             a.    Motions to Dismiss Under Federal Rule of Civil
                   Procedure 12(b)(2)

      When a defendant brings a motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(2), “the plaintiff bears the burden of establishing that

the court has jurisdiction over the defendant.” DiStefano v. Carozzi N. Am.,

Inc., 286 F.3d 81, 84 (2d Cir. 2001) (citation omitted); accord In re Terrorist

Attacks on Sept. 11, 2001, 714 F.3d 659, 673 (2d Cir. 2013). “Prior to

discovery, a plaintiff challenged by a jurisdiction testing motion may defeat the

motion by pleading in good faith, legally sufficient allegations of jurisdiction.

At that preliminary stage, the plaintiff’s prima facie showing may be established

solely by allegations.” Dorchester Fin. Sec., Inc. v. Banco BRJ, S.A., 722 F.3d

81, 84-85 (2d Cir. 2013). In ruling on a Rule 12(b)(2) motion, the court may

also consider materials outside the pleadings, including affidavits and other

written materials. See Brady v. Anker Innovations Ltd., No. 18 Civ. 11396


                                         6
        Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 7 of 20



(NSR), 2020 WL 158760, at *2 (S.D.N.Y. Jan. 13, 2020) (citing MacDermid, Inc.

v. Deiter, 702 F.3d 725, 727 (2d Cir. 2012); Bensusan Rest. Corp. v. King, 937

F. Supp. 295, 298 (S.D.N.Y. 1996), aff’d, 126 F.3d 25 (2d Cir. 1997)).

      All jurisdictional allegations “are construed in the light most favorable to

the plaintiff and doubts are resolved in the plaintiff’s favor[.]” A.I. Trade Fin.,

Inc. v. Petra Bank, 989 F.2d 76, 79-80 (2d Cir. 1993). However, the court “will

not draw argumentative inferences in the plaintiff’s favor” and need not “accept

as true a legal conclusion couched as a factual allegation[.]” In re Terrorist

Attacks, 714 F.3d at 673; see also Licci ex rel. Licci v. Lebanese Canadian Bank,

SAL, 673 F.3d 50, 59 (2d Cir. 2012).

      District courts deciding motions to dismiss for lack of personal

jurisdiction typically engage in a two-part analysis. The Court must find both

that: (i) state law provides “a statutory basis for exercising personal

jurisdiction,” Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 128 (2d Cir. 2013);

and (ii) the exercise of personal jurisdiction comports with due process, Sonera

Holding B.V. v. Çukurova Holding A.Ş., 750 F.3d 221, 224 (2d Cir. 2014).

             b.    Operation of Forum-Selection Clauses

      In addition to the customary bases for asserting personal jurisdiction,

“[p]arties can consent to personal jurisdiction through forum-selection clauses

in contractual agreements.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 103

(2d Cir. 2006) (citing Nat’l Equip. Rental, Ltd. v. Szukhent, 375 U.S. 311, 315-

16 (1964) (“And it is settled … that parties to a contract may agree in advance

to submit to the jurisdiction of a given court[.]”)). “Where an agreement

                                          7
         Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 8 of 20



contains a valid and enforceable forum selection clause, ... it is not necessary

to analyze jurisdiction under New York’s long-arm statute or federal

constitutional requirements of due process.” Export-Import Bank of U.S. v. Hi-

Films S.A. de C.V., No. 09 Civ. 3573 (PGG), 2010 WL 3743826, at *4 (S.D.N.Y.

Sept. 24, 2010) (citing Koninklijke Philips Elecs. v. Digital Works, Inc., 358 F.

Supp. 2d 328, 333 (S.D.N.Y. 2005)). This is so because “[a]n enforceable forum

selection clause amounts to consent to personal jurisdiction.” Farrell Lines Inc.

v. Columbus Cello-Poly Corp., 32 F. Supp. 2d 118, 127 (S.D.N.Y. 1997); see

generally MTS Logistics, Inc. v. Innovative Commodities Grp., LLC, No. 19 Civ.

4216 (PAE), 2020 WL 917321, at *4 (S.D.N.Y. Feb. 26, 2020) (collecting cases).

      A forum-selection clause is prima facie valid unless a party demonstrates

that (i) the contract was induced by misrepresentation or overwhelming

bargaining power; (ii) enforcement would be unreasonable; or (iii) enforcement

would contravene a strong public policy of the United States. See M/S Bremen

v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972); TradeComet.com LLC v. Google,

Inc., 647 F.3d 472, 475 (2d Cir. 2011). Courts must give substantial deference

to the forum selected by the parties, particularly where this choice was made in

an arms’-length negotiation by experienced and sophisticated businesspeople.

New Moon Shipping Co., Ltd. v. MAN B & W Diesel AG, 121 F.3d 24, 29 (2d Cir.

1997). The application of a forum-selection clause is a question of contract

interpretation. See Phillips v. Audio Active Ltd., 494 F.3d 378, 386 (2d Cir.

2007).




                                         8
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 9 of 20



      2.    Analysis

      BST relies on Asoma Corp. v. SK Shipping Co., Ltd., 467 F.3d 817 (2d Cir.

2006), for the proposition that it can rely on the Charter Party’s forum-

selection provision even though it is not a signatory to that agreement. (See Pl.

Opp. 3-4). In Asoma, MUR London, an affiliate of Asoma, entered into a voyage

charter party with SK Shipping. Id. at 820. The charter party provided for the

carriage of steel by SK Shipping from Taiwan to three separate ports in the

United States, on a ship to be nominated by SK Shipping. Id. The charter

party identified SK Shipping as the “time chartered owner,” and identified the

charterer as MUR London “or nominee.” Id. The charter party contained a

Southern District of New York forum-selection clause. Id.

      In January 2000, Asoma purchased steel coils that were shipped on the

M/V Faros, pursuant to the charter party. 467 F.3d at 820. The bills of lading

provided to Asoma recited “FREIGHT PAYABLE AS PER CHARTER PARTY,” but

the bills of lading contained a Seoul, South Korea, forum-selection clause. Id.

In March 2000, the steel coils were delivered to the United States in damaged

condition. Id. On February 21, 2001, MUR London executed an Assignment,

Ratification, and Nomination, which nominated Asoma as the charterer under

the charter party, assigned all MUR London’s rights in the charter party to

Asoma, and ratified Asoma’s upcoming litigation against SK Shipping. Id.

Asoma then brought suit against SK Shipping in the Southern District of New

York. Id.




                                        9
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 10 of 20



      The district court dismissed the complaint, citing the South Korean

forum-selection clause in the bills of lading provided to Asoma. 467 F.3d at

821. The Second Circuit reversed. See id. The Court framed the issue on

appeal as whether the governing contract was the charter party, which

contained a New York forum-selection clause, or the bills of lading, which

contained a South Korean forum-selection clause. See id. It concluded that

the charter party was the governing contract, and, therefore, the district court

should have enforced the New York forum-selection clause of the charter party.

Id.

      The Court began its analysis with an explanation of the relevant

documents:

             A charter party is a specific contract, by which the
             owners of a vessel let the entire vessel, or some principal
             part thereof, to another person, to be used by the latter
             in transportation for his own account, either under their
             charge or his. A bill of lading is a document normally
             issued by the shipowner when goods are loaded on its
             ship, and may, depending on the circumstances, serve
             as a receipt, a document of title, a contract for the
             carriage of goods, or all of the above.

467 F.3d at 823 (internal citations and quotation marks omitted). It then

proceeded to discuss the legal significance ascribed to each:

             The general rule that, “as between the parties to a
             charter party, a bill of lading is a mere receipt and not
             also part of the contract of carriage, has long been
             recognized to be a flexible one, i.e., subject to
             contractual modification by the parties.” But this does
             not mean that an agreement as to the terms of carriage,
             such as a charter party, can be unilaterally altered by
             the carrier’s issuance of a bill of lading with terms more
             favorable to itself.

                                         10
          Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 11 of 20




Id. at 823-24 (quoting Nichimen Co. v. M.V. Farland, 462 F.2d 319, 328 n.4 (2d

Cir. 1972)).

      Ultimately, the Court concluded that SK Shipping had unilaterally

altered the terms of the charter party by including a South Korean forum-

selection clause in the bills of lading:

               SK Shipping agreed to the terms of the charter party to
               which Asoma became a party — the charterer — when
               it was nominated by MUR London. Under the charter
               party, as charterer, Asoma brings suit for cargo
               damage. The charter party expressly provides that
               cargo damage claims “shall be brought in the United
               States District Court for the Southern District of New
               York.” Asoma is entitled to rely on that term of its
               contract of charter with SK Shipping.

467 F.3d at 824. Importantly, the Court found that Asoma was itself a party to

the charter party by virtue of MUR London’s making Asoma its “nominee.” Id.

at 820 (finding that because Asoma was “MUR London’s nominee and therefore

a party to the contract of charter, [it] brought this suit in accordance with the

stated terms of the contract of charter requiring that suits for cargo damage be

litigated in the United States District Court for the Southern District of New

York”).

      In Asoma, the Court recognized that, in a maritime transaction, the

purchaser of the goods — and therefore the recipient of the bills of lading — is

not always a party to the charter party:

               Notwithstanding the existence of a charter party, which
               serves as the contract of carriage as between the parties
               to it, the bill of lading may serve as the contract of
               carriage defining the rights and obligations as between
               the carrier and another person not entitled to rely on
                                           11
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 12 of 20



             the charter party …. Where the bill of lading has been
             transferred for value by the charterer to third persons
             who are strangers to the charter party, its terms become
             very important. It then constitutes an undertaking on
             the part of the shipowners with the holders, which is
             independent of the charter party, except so far as that
             is expressly incorporated in it.

467 F.3d at 824 (alterations omitted). The Court provided examples to explain

when non-parties to a charter party might nonetheless be bound by its terms,

and when they would not:

             [A]n owner of goods might charter a boat through a
             charter party with the boat owner, and would receive a
             bill of lading as a receipt when its goods are loaded on
             the boat. The charter-owner of the goods might then
             sell the goods to a third party while they are in transit
             on the boat, transferring the bill of lading to the third
             party. Because the third party who now owns the goods
             was not a party to the charter party, the bill of lading,
             and not the charter party, would become the contract of
             carriage of the goods between the third party and the
             boat owner. See, e.g., Son Shipping Co. v. De Fosse &
             Tanghe, 199 F.2d 687, 688 (2d Cir. 1952).

Id. at 824 n.4. 4 That is precisely the situation before the Court: Tung Ho

entered the Charter Party with PBHS on January 10, 2018, for the shipment of

goods. Tung Ho then sold goods to BST, providing BST with Bills of Lading.

Despite BST’s contention that it was involved in negotiating the Charter Party,

it has not adequately alleged that it is a party to the Charter Party. In other

words, unlike in Asoma, where the text of the charter party made clear that


4     See also 467 F.3d at 825:
             To be sure, if the suit for cargo damage were brought against the
             carrier by an assignee of the bills of lading who was not a party or
             beneficiary to the contract of charter, the bills of lading would in
             all likelihood serve as pertinent contracts of carriage and their
             forum selection clause would no doubt govern.

                                             12
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 13 of 20



Asoma could become a party to the agreement as MUR London’s “nominee,”

nothing in the text of the Charter Party indicates that BST was a party to the

Charter Party, a third-party beneficiary of the Charter Party, or an agent for

Tung Ho.

      Because BST was neither a signatory of nor a party to the Charter Party,

the Bills of Lading, and not the Charter Party, are the relevant contracts of

carriage between BST and PBHS. See 467 F.3d at 824; see also Man

Ferrostaal, Inc. v. M/V Akili, 704 F.3d 77, 84 (2d Cir. 2012) (“[W]hen the bill of

lading is negotiated to a good faith third party, which did not occur here, the

bill governs the third party’s rights.”); Fortis Corp. Ins., S.A. v. Viken Ship

Management A.S., 481 F. Supp. 2d 862, 867 (N.D. Ohio 2007) (“One exception

to this general rule is when the bill of lading is negotiated to a third party

(‘consignee’). Since the consignee is not subject to the terms of the charter

party, the bill of lading is transformed into the applicable contract of

carriage.”); Kyoei Fire & Marine Ins. Co., Ltd. v. M/V Maritime Antalya, No. 06

Civ. 2043 (LAP), 2006 WL 3378683, at *2 (S.D.N.Y. Nov. 20, 2006) (“If a bill of

lading issued from a vessel traveling under private charter is negotiated to a

third party (e.g., as a document of title to a third-party consignee of the goods

being shipped), then the bill of lading becomes a contract between the shipper

and the third party.”); Ministry of Commerce, State Purchases Directorate of

Athens, Greece v. Marine Tankers Corp., 194 F. Supp. 161, 162-63 (S.D.N.Y.

1960) (“Since the transferee of the negotiable bill is not a party to the charter,

that original contractual document does not constitute the contract of carriage

                                          13
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 14 of 20



upon which his rights are based.”); United States v. Wessel, Duval & Co., 115 F.

Supp. 678, 682 (S.D.N.Y. 1953) (“Where the bill of lading has been transferred

for value to third persons who are strangers to the charter party, its terms

become very important. It then constitutes an undertaking on the part of the

shipowner with the holders, which is independent of the charter party, except

so far as that is expressly incorporated in it.”). But that is not the end of the

Court’s analysis.

      Having determined that the relevant contracts of carriage are the Bills of

Lading, the Court proceeds to construe the forum-selection clause in those

documents. PBHS contends that if the Bills of Lading were found to be the

contracts of carriage between the parties, then the forum for this suit must be

the “flag-state of the ship.” (See Def. Reply 6). In point of fact, the

“Jurisdiction” provision of the Bills of Lading is not so limited. Indeed, it states

that disputes arising in connection with the Bills of Lading shall be settled

either in the flag-state of the ship “or otherwise in the place mutually agreed

between the Carrier and the Merchant.” (Wanchoo Decl., Ex. 3).

      In the analogous setting of arbitration clauses, courts have frequently

found that a party can enforce an arbitration clause in a charter party via its

incorporation into the party’s bill of lading. See, e.g., Continental Ins. Co. v.

Polish S.S. Co., 346 F.3d 281, 283 (2d Cir. 2003) (“Generally, to incorporate a

charter party effectively, the bill of lading must specifically refer to a charter

party and use unmistakable language indicating that it is incorporated.”

(internal quotation marks and alterations omitted)); Son Shipping, 199 F.2d at

                                         14
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 15 of 20



688 (concluding that bills of lading incorporated charter party where “bills of

lading specifically referred to the charter party and, in language so plain that

its meaning is unmistakable, incorporated in the bills all the terms ‘whatsoever’

of the charter party ‘except the rate and payment of freight specified therein’”);

see also State Trading Corp. of India, Ltd. v. Grunstad Shipping Corp. (Belgium)

N.V., 582 F. Supp. 1523, 1524 (S.D.N.Y. 1984) (“It is well established in this

Circuit that a holder of a bill of lading which specifically refers to a charter

party and in unmistakable language incorporates the charter party’s

arbitration section can compel a party to the charter party to arbitrate a

dispute which comes within the scope of the arbitration provision.” (internal

quotation marks omitted)); Midland Tar Distillers, Inc. v. M/T Lotos, 362 F.

Supp. 1311, 1313 (S.D.N.Y. 1973) (“The bill in the instant case makes clear

reference to the charter by employing the words ‘subject to all the terms,

liberties and conditions of the CHARTER PARTY’ and it names the plaintiff,

both in the ‘incorporation clause’ and elsewhere, thereby affording it sufficient

notice of the terms incorporated.”); Lowry & Co. v. S.S. Le Moyne D’Iberville,

253 F. Supp. 396, 398 (S.D.N.Y. 1966) (concluding that language in bills of

lading that stated “all conditions and exceptions as per charter party” was

sufficiently explicit to adopt the conditions of the charter party). 5



5     These cases emphasize that the incorporation of the terms of a charter party into a bill
      of lading must be done in explicit terms. However, in these cases, it was the carrier
      seeking to enforce the terms of the charter party via incorporation against a third party
      to the charter party. In this instance, it is a third party seeking to enforce the terms of
      the Charter Party against a party to such agreement. Therefore, many of the concerns
      attendant when enforcing the terms of an agreement against a non-party are not
      present here.

                                              15
        Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 16 of 20



       Unlike those cases, the Bills of Lading here do not generally refer to the

Charter Party. However, the “Jurisdiction” clause of each refers to “the place

mutually agreed between the Carrier and Merchant.” (Wanchoo Decl., Ex. 3

(emphasis added)). And in the Charter Party, the Carrier (PBHS), and the

Merchant (Tung Ho), agreed to settle disputes in the Southern District of New

York. Specifically, they agreed that any claims for cargo damage would be

brought in the Southern District of New York, notwithstanding any contrary

provision in the Bills of Lading:

                Any … non U.S./N.Y. forum selection clause, … in any
                Bills of Lading hereunder, shall not apply to claims for
                cargo … damage but such claims shall be brought in
                the United States District Court for the Southern
                District of New York … to which jurisdiction [PBHS]
                hereby consent.

(Id., Ex. 1).

       Thus, the explicit terms of the Charter Party dictate that any claims

brought on Bills of Lading issued under the Charter Party should be brought in

the Southern District of New York. Through the Charter Party, PBHS

consented to jurisdiction in the Southern District of New York for claims of

cargo damage, notwithstanding an agreement in a bill of lading to bring suit

elsewhere. After all, though the Bills of Lading permit some claims arising in

connection with them to be brought in the flag-state of the ship, they also

incorporate the “place mutually agreed between the Carrier and Merchant,”

which here is the Southern District of New York.

       Thus, the Court finds that, even though the Bills of Lading do not

contain sweeping incorporation provisions adopting all terms and conditions of
                                          16
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 17 of 20



the Charter Party, the terms of these documents sufficiently evidence PBHS’s

intent to consent to jurisdiction in the Southern District of New York, both with

regard to litigation that might occur between it and Tung Ho, and with regard

to litigation that might occur between it and BST. See Continental U.K. Ltd. v.

Anagel Confidence Compania Naviera, S.A., 658 F. Supp. 809, 812-13 (S.D.N.Y.

1987) (“Ideally, the incorporation clause should specify both the date of the

charter party and the place where it was signed…. However, where there is no

confusion whatsoever concerning who in fact was the charterer on this voyage,

or which charter party governed the rights of the charterer vis-à-vis the

shipowner, an incorporation clause may effect incorporation even though it

does not contain the names of the signatories or the date or place of the charter

party.” (internal citations and quotation marks omitted)); Midland Tar Distillers,

362 F. Supp. at 1313 (“[A]n agreement [to arbitrate] need not be embodied in

any single writing or document, but rather, as the Court of Appeals for this

circuit has made clear, a charter party and a bill of lading may be read together

to form the complete contract of carriage between the parties.”). Indeed,

“contracts for carriage of goods by sea must be construed like any other

contracts: by their terms consistent with the intent of the parties.” Norfolk

Southern Ry. Co. v. Kirby, 543 U.S. 14, 31 (2004); see also Sompo Japan Ins.

Co. of Am. v. Norfolk Southern Ry. Co., 762 F.3d 165, 179-80 (2d Cir. 2014)

(applying contract principles to decipher intent of parties to bill of lading); In re

M/V Rickmers Genoa Litig., 643 F. Supp. 2d 553, 561 (S.D.N.Y. 2009) (“[R]ules

of contract formation and interpretation shall govern whether obligations

                                         17
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 18 of 20



imposed by bills of lading or supplemental contracts are valid and

enforceable.”).

      Further, despite obvious factual differences, the reasoning applied in

Asoma applies equally here. PBHS claims that Asoma supports its view that,

because BST is a third party to the Charter Party, the Bills of Lading are the

operative contracts between them. (Def. Reply 2-5). That observation is

correct, as far as it goes. But the Bills of Lading incorporate the jurisdictional

provisions of the Charter Party. Thus, the Charter Party — which reflects

PBHS’s intent to have all disputes relating to damaged cargo litigated in the

Southern District of New York, no matter what the Bills of Lading say — can

easily be harmonized with the Bills of Lading, which explicitly permit

jurisdiction to be defined by the Charter Party.

      PBHS signed a Charter Party agreeing that any claims for cargo damage

could be brought in the Southern District of New York. It did not specify that

such claims could only be brought by Tung Ho. See Continental U.K., 658 F.

Supp. at 814 (“[A]n arbitration clause governing ‘all disputes arising out of this

charter’ is meant to have a much broader application than one governing

disputes between ‘owners and the charterers.’”); see also Associated Metals and

Minerals Corp. v. M/V Venture, 554 F. Supp. 281, 283 (E.D. La. 1983) (Where

the charter party “is not limited to disputes between the ‘owner and charterer,’

the arbitration clause is applicable to the ultimate consignee of the cargo.”).

Further, PBHS stated its intent to invalidate any potential non-U.S./N.Y.

forum-selection clause in future bills of lading issued under the Charter Party.

                                        18
       Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 19 of 20



In short, PBHS consented to jurisdiction in the Southern District of New York

in the Charter Party and is now trying to avoid the enforceability of its own

agreement by pointing to a purportedly inconsistent term in the Bills of Lading.

This PBHS cannot do, because the Bills of Lading explicitly permit the parties

to bring suit in the forum selected by PBHS and Tung Ho, and nothing in the

Bills of Lading indicates an intent to override the Charter Party. See Magi XXI,

Inc. v. Stato della Citta del Vaticano, 714 F.3d 714, 722 (2d Cir. 2013) (“[A] non-

signatory successor in interest to a signatory of a contract is subject to the

presumption of the enforceability of mandatory forum selection clauses in the

contract [because] this conclusion … prevent[s] parties to contracts from using

evasive, formalistic means lacking economic substance to escape contractual

obligations.” (internal quotation marks omitted)); Aguas Lenders Recovery Grp.,

LLC v. Suez, S.A., 585 F.3d 696, 701 (2d Cir. 2009) (In general, “the fact [that]

a party is a non-signatory to an agreement is insufficient, standing alone, to

preclude enforcement of a forum selection clause.”). To the contrary, the Bills

of Lading appear designed to reinforce the jurisdictional provision of the

Charter Party. Read together, the Charter Party and Bills of Lading make clear

that claims for cargo damage must be brought in the Southern District of New

York, where PBHS has consented to jurisdiction.

      PBHS raises no other arguments regarding the Court’s personal

jurisdiction over it. It has made no showing that enforcement of the forum-

selection clause would be unjust or unreasonable or that some invalidity such

as fraud or overreaching is attached to it. See Bremen, 407 U.S. at 15.

                                        19
         Case 1:19-cv-02063-KPF Document 23 Filed 03/06/20 Page 20 of 20



Accordingly, PBHS’s motion to dismiss for lack of personal jurisdiction is

denied.

                                   CONCLUSION

      For the reasons stated in this Opinion, PBHS’s motion to dismiss for lack

of personal jurisdiction is DENIED.

      The Clerk of Court is directed to terminate the motion at docket entry 14.

      On or before March 20, 2020, Defendants shall file a responsive

pleading.

      On or before March 27, 2020, the parties shall submit a proposed Case

Management Plan, as well as the joint status letter contemplated by the Plan.

      SO ORDERED.

Dated:        March 6, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       20
